Citation Nr: 1302921	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depressive disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1967 to May 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In the course of appeal, by a June 2012 decision, the Board granted service connection for non-Hodgkins lymphoma. The appealed claim is now also considered as secondary to that service-connected disorder, based on either causation or aggravation. 38 C.F.R. § 3.310 (2012). 

The Board has remanded the claim in April 2009, September 2010, and June 2012. It now returns to the Board for further review. 

The Veteran testified before the undersigned at a Travel Board hearing conducted at the RO in June 2009. A transcript of that hearing is of record.  


FINDINGS OF FACT

1. The preponderance of the evidence is against the Veteran having PTSD currently or during the pendency of his claim.

2. The preponderance of the evidence is against a current psychiatric disorder having developed in service or being causally related to service. 

3. The preponderance of the evidence is against a current psychiatric disorder having been caused or aggravated  by the Veteran's service-connected non-Hodgkins lymphoma.




CONCLUSION OF LAW

A psychiatric disorder, including PTSD and depression, was not incurred in active military service, and was not caused or aggravated by service-connected non-Hodgkins lymphoma. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression. A VCAA notice letter was sent in May 2005. This letter addressed the claim as then styled (service connection for PTSD) and was sent prior to the appealed January 2006 RO initial adjudication of the claim for service connection for PTSD. The Board finds that the VCAA letter adequately addressed the evidence required to support that claim for service connection on the merits. The letter further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claim. He also was informed by this letter that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was afforded Dingess notice by a June 2008 letter. Because the Veteran's claim is being denied, any alleged Dingess-type notice error is moot. 

While it is true that the Veteran was not afforded a distinct VCAA letter addressing the expanded claim for service connection for an acquired psychiatric disorder, or addressing the claim as secondary to recently service connected non-Hodgkins lymphoma, the Board finds that the Veteran and his authorized representative were afforded adequate notice of the expanded claim by the Board's June 2012 decision and remand, by which the Veteran was informed of the expansion of the psychiatric disorder claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and of the possibility of securing service connection on either direct or secondary bases, as well as based on aggravation by the newly service-connected non-Hodgkins lymphoma. 38 C.F.R. §§ 3.303, 3.310 (2012). The Veteran was afforded notice as well as by a July 2012 letter notifying him the Appeals Management Center's (AMC) handling of the case and the pending development including a VA examination to be obtained. This was followed by the AMC's issuance of a SSOC also addressing the expanded claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, including on direct and secondary bases, including based on aggravation. The Veteran by that SSOC was provided the regulatory language addressing these bases of claim. The Board finds that the Veteran and his authorized representative thereby had either adequate notice or actual knowledge of these additional bases of claim, and hence additional VCAA notice was not required. 

The May 2005 and June 2008 letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim and that he provide necessary authorization to obtain those records. They requested evidence and information about treatment after service in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA sources. These records were associated with the claims file. 

Records underlying a Social Security Administration award of disability benefits were obtained and associated with the claims file in June 2008. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which necessarily included in this case evidence of a causal link between claimed psychiatric disability and the Veteran's period of service, including particularly evidence of diagnosed PTSD medically assessed as due to a corroborated in-service stressor. The judge's pre-hearing discussions with the Veteran and his authorized representative frequently address these issues - including particularly advice concerning the submission of additional evidence - to the extent they may not be fully discussed during the transcribed, testimonial portion of the hearing. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including most recently in November 2012. He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded VA examinations for compensation purposes in September 2010 and June 2012 to address his claim for service connection. The first examination address PTSD, finding that a diagnosis of PTSD was not supported, and diagnosing depression. The second examination again considered PTSD and found a diagnosis not support, but also addressed questions of etiology of the diagnosed depression, including as related to service and as related to service-connected non-Hodgkins lymphoma. 

The Board finds that the September 2010 and June 2012 examinations, taken together, sufficiently addressed the medical questions of diagnoses of psychiatric disabilities, of direct causation, and of causation or aggravation by service-connected non-Hodgkins lymphoma, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge.  These examination reports also provided analyses based on review of all the evidence of record, inclusive of clinical records and past examination records within the claims file, and relevant tests or studies, and included opinions supported by this analysis with satisfactory rationale sufficient to be weighed against contrary evidence. The Board finds that the September 2010 and June 2012 examinations, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of  the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183. Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of this claim. He also provided testimony before the undersigned at a Travel Board hearing conducted in September 2009. There is no indication that the Veteran desires a further opportunity to address his claim. 

The Board also finds that the development required by the prior Board remands has been substantially accomplished. The Travel Board hearing requested by the April 2009 remand was conducted in September 2009, as already noted. The subsequent remands in September 2010 and June 2012 required additional development inclusive of obtaining additional relevant records and obtaining the requested VA examinations, to be followed by RO or AMC review of the claims with issuance of SSOCs. All of this was substantially accomplished. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claim have been accomplished. 


II. Claim for Service Connection for an Acquired Psychiatric Disorder, 
Including PTSD and Depression

The Veteran contends, in effect, or is imputed to contend, pursuant to Clemons, that he suffers from PTSD as a result of in-service stressors, or in the alternative that he suffers from an acquired psychiatric disorder including depression either due to service or due to service-connected non-Hodgkins lymphoma. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) , service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b) . 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's service treatment and examination records provide no record of any finding of a psychiatric disorder or of any diagnosis or treatment for a psychiatric disorder. Similarly, there is no record of a psychiatric disorder or its treatment for years post service. However, the Veteran has contended that he has PTSD as a result of in-service stressor experiences. 
At his September 2009 hearing before the undersigned, the Veteran testified to the effect that he had a psychiatric disability upon his return from service, but did not then realize it. He asserted that it was manifested significantly by symptoms including nightmares, impaired sleep, and anger, which was ultimately first diagnosed as PTSD at VA treatment facilities. The Veteran has also submitted statements to the effect that he suffered stressors in service causative of current PTSD. 

The Veteran was afforded a VA examination for compensation purposes by a clinical psychologist in July 2012. This psychologist noted that he used a structured interview, including the Clinician-Administered PTSD Scale (CAPS), to assess the current nature and etiology of any psychiatric disability, and to assess the presence or absence of PTSD related to service. The examiner contrasted this examination methodology with the unstructured interviews which characterized the Veteran's psychiatric treatment sessions. The examiner noted that clinical research has determined that structured interviews such as CAPS were "significantly and statistically superior" to unstructured interviews in assessing PTSD. The examiner further noted that his examination was benefitted by review of the claims file and consideration of whether alleged stressors were verified, whereas the treatment evaluations were not so benefitted. Additionally, he considered through the structured interview process not only the presence of symptoms of PTSD but also their frequency and severity. The July 2012 examiner concluded that for these reasons his findings differed from those of the treating clinicians, with his finding in particular that PTSD was not present, in contrast to diagnoses of PTSD made by treating clinicians based on their unstructured interviews and their reliance on self-reported histories of stressors. 

The July 2012 examiner noted that the alleged in-service stressors of witnessing a sergeant drown in a flood while the Veteran was stationed at Camp Colbern, South Korea, in the Spring of 1969 was not verified. Rather, official records indicated that the sergeant in question had died in August 1968. As discussed infra, the Veteran's statements and those of a fellow soldier providing a statement in support of claim have varied, with accounts of the fellow soldier dying during monsoon flooding either in the spring of 1968 or the spring of 1969. Thus, the official records reflecting a death of the named sergeant in August 1968 (with the cause of death not noted but recorded as due to non-hostile means) contradict and undermine the Veteran's assertion of this stressor event occurring in the spring, as well as undermining the Veteran's credibility in his asserted stressors. Caluza. The July 2012 examiner also noted that the Veteran's allegation of witnessing the bodies of three civilians after they had drown in the alleged flooding. This witnessing of dead bodies could not be verified. The July 2012 examiner also noted that the Veteran's allegation of having encountered "infiltrators on the DMZ [...] the whole time I was there." The examiner noted that the Veteran's presence on the DMZ was not confirmed. Official records inform that Camp Colbern where the Veteran was reportedly stationed was 27 miles from the DMZ.

Ultimately, regardless of whether or not these stressors are confirmed, the present adjudication, with regard to PTSD, rests principally on the conclusion that the Veteran does not meet  the diagnostic criteria for a diagnosis of PTSD, as discussed further infra. While the contradictions between the Veteran's self-reported history of stressors and service records undermine the Veteran's credibility, the Veteran's credibility as to such stressor narratives is not ultimately determinative in this case, because the Veteran's psychiatric symptoms, and not the reported stressors and their confirmation or non-confirmation, ultimately are determinative, at least with regard to the Board's conclusion herein that a diagnosis of PTSD is not supported by the weight of the evidence. 

Beyond the question of verified stressors from service and the related question of credibility of the Veteran in his reporting of in-service stressors, the July 2012 examiner addressed the presence or absence of criteria required to support a PTSD diagnosis. See 38 C.F.R. § 4.125(a) (2012) (diagnosis of mental disorder must conform to DSM-IV criteria). Criterion A speaks to the question of stressors, whether a traumatic event was experienced, witnessed, or confronted involving actual or threatened death or serious injury, or a threat to physical integrity of self or others; and whether the Veteran's response involved intense fear, helplessness, or horror. The July 2012 examiner found that this criterion was met, but not by in-service experiences but rather by the deaths of one child and one step child which had psychologically impacted the Veteran. (The Veteran denied having been psychologically impacted by the deaths of two other stepchildren.) The examiner noted that these deaths which psychologically impacted the Veteran did not occur until after the Veteran's service period. Hence, they cannot support a diagnosis of service-related PTSD. 

Criterion B addresses persistent re-experiencing of stressor events. The July 2012 examiner noted that while the Veteran reportedly had recurrent distressing dreams of stressor events, these were of intermittent frequency. The examiner concluded that while these were chronic, they were of a mild severity. The other noted re-experiencing was in the form of intrusive memories, which the Veteran reported as occurring "not real often" and which the examiner assessed as being mild and of insufficient severity to meet the threshold for the criterion. 

Criterion C addresses avoidance of thinking or talking about the traumatic events, or numbing symptoms. The examiner concluded that the Veteran's reported avoidance of swimming 'most of the time' was of mild and insufficient severity to meet the criterion. The examiner also noted that numbing symptoms were not in evidence, observing the following evidence indicating absence of numbing associated with service-related PTSD: the Veteran's self-reported significant activities at which he found enjoyment in life; his four to five close friends, his non-endorsement of any restricted affect; and his endorsement of a sense of foreshortened future related not to service but to post-service cancer which was in remission, as well as related to a reported recent mild heart attack. The examiner concluded that the Veteran did not meet criterion C for a diagnosis of PTSD, because at least three symptoms were required, and three were not present in this case.

Criterion D endorses increased arousal. By the July 2012 examiner's assessment, this criterion was apparently met, with the examiner noting the Veteran's self-reported impaired sleep nightly, his irritability and reported many fights, his endorsed concentration impairment, his endorsed hyper vigilance, and his endorsed intermittent startle response. 

Thus, the July 2012 examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD related to service both because in-service stressors were not supported by the record, and because the Veteran did not meet the requirements of criterion C for the diagnosis of PTSD. 

The July 2012 VA examiner did diagnose alcohol dependence and depressive disorder, not otherwise specified (NOS). The examiner noted that the Veteran  was reportedly in full sustained remission for the alcohol dependence since 2009. The examiner attributed the Veteran's depressive disorder as most likely related to the deaths of one of his children and one of his step children, as support both by the Veteran's self-report of their psychological impact, and by clinical records reflecting the Veteran's difficulties following and related to these deaths. The examiner concluded that the weight of the evidence was against the Veteran's depression having been caused or aggravated by service, and against the depression having been caused or aggravated by his service-connected non-Hodgkins lymphoma. The examiner noted, in effect, that the weight of the evidence did not support a psychological impact upon the Veteran's depression, either causation or aggravation, from in-service events or the non-Hodgkin's lymphoma. Rather, the weight of the evidence supported only the causal link between the noted deaths of the Veteran's child and stepchild and his depression. The examiner observed that the non-Hodgkin's lymphoma was in remission, and he did not find the cancer to be nonetheless resulting in such a causal or aggravating effect on his depression. 

The Board is impressed by the thoroughness of the July 2012 VA examination and the incisive analysis provided by the July 2012 examiner. The Board accepts the medical knowledge related by the examiner as to the relative accuracy of structured interviews such as the CAPS administered by the examiner, versus unstructured interview by treating clinicians which resulted in diagnoses of PTSD. The Board also finds that the record supports the examiner's conclusion that the severity of the symptoms of PTSD appear not to have been considered or sufficiently considered by treating clinicians to support their diagnoses of PTSD, whereas the July 2012 examiner carefully considered the severity of symptoms as presented to arrive at his findings that criteria for a diagnosis of PTSD were not met. Indeed, a careful review of the records appears to reflect that the Veteran's most significant difficulties have related to anger control, fights, alcohol abuse over many years, and physiological problems such as dental problems and associated pain (eventually ameliorated by having teeth pulled and obtaining dentures). The Veteran's past psychiatric treatment records have generally not reflected significantly severe criterion C symptoms linked to in-service stressors, while they have reflected symptoms of depression as well as anxiety. 

A May 2010 letter written by a treating VA psychiatrist affords an example of the limited probity exercised with the assignment of diagnoses of PTSD, as addressed by the July 2012 VA examiner. In this letter, the psychiatrist notes that the Veteran expresses difficulty recalling alleged stressor events in service, though he does recount to the psychiatrist the episode of the drowned sergeant. (That is the same alleged death incident, discussed supra, noted by the July 2012 VA examiner to have been contradicted by official records of the date of that sergeant's death and the dates of the Veteran's stationing in the location where he allegedly witnessed that death.) The Veteran also recounted to the treating psychiatrist witnessing bloated bodies. Most notably, the treating psychiatrist in the May 2010 letter asserts, "The likelihood [of a the Veteran having PTSD caused by an in-service stressor] is increased by the fact that the Veteran has experienced recurrent dreams and intrusive memories of this scene, which is typical of stressors that contribute to the formation of PTSD." Such off-handed discussion of what is typical in cases of PTSD related to asserted stressors is anecdotal, and as such reflects, as the July 2012 VA examiner observed, "unstructured" interviewing and a diagnosis of PTSD not based on the Veteran adequately meeting all the diagnostic criteria. This unstructured, quite subjective methodology contrast to with CAPS structured interview analysis used by the July 2012 VA examiner in arriving at the conclusion that the criteria for a diagnosis of PTSD are not met. 

The findings and conclusions of the July 2012 VA examiner are quite consistent with those of the examiner upon VA PTSD examination for compensation purposes in September 2010. The September 2010 examiner similarly used a CAPS structure interview, and found that the Veteran's CAPS psychometric scores were "not significant for PTSD." The September 2010 examiner also found that an obtained Structured Inventory of Malingering Symptomatology (SIMS) test score of 39 was "significantly elevated above the recommended cut-off score for the identification of suspected malingering." The examiner further noted, "The [V]eteran endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders." These elevated and atypical test results and their indications of absence of endorsed psychiatric disability are consistent in their indication of non-credibility with official records contradicting the Veteran's assertion of having witnessed the death of a sergeant by drowning in the spring of 1969. The September 2010 VA examiner found that the requisite criteria for a diagnosis of PTSD were not met, but did diagnose depression. 

The Board duly notes that the Veteran is competent to address his past experiences as well as his symptoms of disability. Jandreau. However, the record as a whole does not provide corroboration of alleged in-service stressors, and does not provide adequate contrary evidence outweighing the conclusions of the September 2010 and July 2012 VA examiners that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD. While the Veteran did submit an April 2009 written statement purportedly from a fellow soldier, this fellow soldier reported the drowning of a sergeant of a different name, also contending that the drowning occurred during a spring monsoon. The Veteran has provided different accounts of the sergeant's name, and different times of the drowning. At his hearing before the undersigned, he testified that the drowning occurred in the spring of 1968. In his signed stressor statement submitted in June 2010, he asserted that the drowning occurred in the spring of 1969. This contrasts with service department research informing of only one sergeant from the Veteran's unit dying during their stationing, by unspecified non-hostile means, with the death occurring in August 1968. Hence, both the Veteran's and the fellow soldier's statements are impeached by official records informing that the named sergeant died in August of 1968, not in the spring of 1968 or the spring of 1969. 

The contradicting official service department records regarding the death of a sergeant, and the testing results indicating malingering and atypical of results of those actually suffering from psychiatric or cognitive disorders, result in the Board finding the Veteran's credibility in his reporting of both stressors and symptoms to support a diagnosis of PTSD to be significantly impaired. The Board concludes thereby that the findings and conclusions of the September 2010 and July 2012 VA examiners to the effect that the Veteran does not have PTSD - which findings and conclusions the Board finds entirely credible, medically and factually supported and well-reasoned - far outweigh the Veteran's assertions and the clinical treatment assessments which substantially rely on those assertions in their unstructured evaluations and diagnoses of PTSD. The Board also assigns considerable weight to the findings upon the September 2010 and July 2012 structured examinations that the criteria for a diagnosis of PTSD are not met in this case. 

While the Veteran has testified to having PTSD as a result of service, the Board has found the Veteran's assertions to bear little credibility. Caluza. The Board assigns considerably more weight to the informed medical opinions of the VA examiners in September 2010 and July 2012  based on structured psychological interviews, and considerably less weight to the findings of treating clinicians who have relied on unstructured interviews and self-reported history and symptomatology as provided by the Veteran. 

The July 2012 VA examiner concluded that the Veteran does not have PTSD, and that the depression which he does have did not develop and is not otherwise causally related to service. The Board finds these medical findings and conclusions to be entirely credible, medically and factually supported by the record, and well-reasoned. The Board accordingly finds them warranting of considerable weight and deference in its weighing of the evidence presented. 

For the above-discussed reasons, the Board finds that the weight of informed medical evidence and the balance of the evidence of record supports the July 2012 VA examiner's conclusion that a diagnosis of PTSD is not supported in this case, and does not favor the PTSD diagnoses made by treating clinicians. 38 C.F.R. § 3.304(f). The Board also finds the weight of the evidence to support the July 2012 VA examiner's conclusions that neither service nor service-connected non-Hodgkins lymphoma caused or aggravated the Veteran's diagnosed depression. The record, taken as a whole, does not support a psychiatric impact on the Veteran's depression of either the Veteran's service or his service-connected cancer. Rather, the Veteran appears by post-service clinical and evaluation records to have been impacted in his psychological functioning by his long-term alcohol abuse, now reportedly in remission, and by the tragic deaths of one of his biological children and one of his step-children. This is consistent with the findings and conclusions of the July 2012 VA examiner. The Board accordingly draws conclusions in accord with this examiner, as supported by his findings and conclusions, that the weight of the evidence is against a psychiatric disorder having developed in service or being causally related to service, and is against service or service-connected non-Hodgkins lymphoma having caused or aggravated the Veteran's depression. Hence, the weight of the evidence is against service connection for a psychiatric disorder, diagnosed as depression, on either direct or secondary service connection bases, either on the basis of causation or aggravation. 38 C.F.R. § 3.303, 3.310. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Because the Veteran's alcohol dependence is in remission, the Board will not address it as a psychiatric condition potentially subject to secondary service connection as due to the Veteran's non-Hodgkin's lymphoma. See 38 C.F.R. § 3.301 (2012) (bar to direct service connection for alcohol abuse); 38 C.F.R. § 3.310 (2012). Even if not in remission, the record reflects that the Veteran's alcoholism long pre-dated his diagnosis of non-Hodgkins lymphoma, and the record does not show an increase in severity of the alcoholism following the diagnosis. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


